DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US 62/528,450 filed July 4, 2017. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/025278 filed July 3, 2018.
Response to Restriction Election
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on October 1, 2021 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Abstract Objection
The abstract of the disclosure is objected to because
In the last three lines “performing the increase and decrease of temperature being performed by contacting” is grammatically incorrect.  
Correction is required.  See MPEP § 608.01(b).
Claim Objection
Claim 1 is objected to because of the following informalities:  
Lines 1-2 “having a composition represented by the following Compositional Formula (A)” and lines 3-4 “having a composition consisting of Fe, Si, B, C, and unavoidable impurities” use language that suggests these two claim limitations are unrelated. Language relating Compositional Formula (A) to be consisting of Fe, Si, B, C, and unavoidable impurities is required.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould (US 4,782,994) in view of: (1) either one of Francoeur (US 2013/0139929) or Azuma (US 2012/0049992), (2) one of Francoeur (US 2013/0139929), Herzer (US 2014/0104024), or Hasegawa (US 5,650,023), and (3) either one of Wakeda (Wakeda. Controlled rejuvenation of amorphous metals with thermal processing. Scientific Reports. Published 26 May 2015. 5:10545.) or Kumar (Kumar et al. Critical fictive temperature for plasticity in metallic glasses. Nature Communications. Published 26 Feb 2013. 1-6. Citations as page:column:paragraph.).
Regarding claim 1, Raybould teaches in-line annealing of amorphous ribbon (1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) by continuously feeding the strip S between hot plates 22 of an annealer 20 (i.e. the temperature increasing step is in a state in which the amorphous alloy ribbon that is travelling contacts a contact surface of a heat transfer medium, where the heat transfer medium in Raybould is the heated air between the hot plates 22 that the ribbon comes in contact with during the continuous in-line annealing process) (9:5-10, Fig. 1) to rapidly heating to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 50°C/sec to less than 800°C/sec) (2:35-39, 6:35-45, 8:58-61) to a temperature of 420 to 520°C (i.e. a target maximum temperature that is in a range of from 410°C to 480°C) (2:60-61, 6:60-66, 9:13-15) then cooled by a cooling means such as compressed air jets (i.e. decreasing a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teaches the amorphous or glassy ribbon for use in cores for electrical transformers (1:13-17), but is silent to preparing an amorphous alloy ribbon having a composition consisting of Fe, Si, B, C, and unavoidable impurities that satisfy a composition of 13.0 to 16.0 atom% B, 2.5 to 5.0 atom% Si, 0.20 to 0.35 atom% C, and 79.0 to 83.0 atom% Fe.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) with a composition of 80 to 84 at% Fe, 8 to 18 at% B, 0 to 5 at% Si, and 0 to 3 at% C ([0077], [0079], [0161]).
 It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Francoeur because this amorphous alloy composition is ductile (Francoeur [0161]), a property desired by Raybould to improve handling (Raybould 2:21-28, 5:43-49, 6:52-59, 9:25-33, 65-67). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Azuma teaches a ferromagnetic amorphous alloy ribbon for use in transformer cores ([0002]) that is prepared ([0027]) with a composition of 80.5 to 83 at% Fe, 0.5 to 6 at% Si, 12 to 16.5 at% B, and 0.01 to 1 at% C ([0007], [0034], [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Azuma because the Fe content results in a saturation induction level of 1.60 T or more without reducing thermal stability and ribbon formability, the Si improves formability, enhances thermal stability, and achieves saturation induction levels and high B-H squareness ratios, the B content contributes to formability and saturation induction level without these effects being diminished, and the C achieves high B-H squareness ratio and high saturation induction without reducing surface tension (Azuma [0034], [0035]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).	
Raybould teaches maintaining the strip in tension throughout the annealing process to prevent deterioration of magnetic properties (3:1-12, 9:5-10), but is silent to the amount of applied tensile stress.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) manufactured by in-line annealing ([0153]) including tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 200 MPa because it favors the development of magnetic anisotropy in the ribbon (Francoeur [0045], [0103], [0204]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Herzer teaches an alloy for use as a magnet core ([0003]) with a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 250 MPa because it produces the desired magnetic properties (Herzer [0037], [0046]), such as u, Ha, Hc, Ji/Js, and NL of the magnet (Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Alternatively, Hasegawa teaches a metallic glass alloy (1:15-18) annealed to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) because it increases the magnetic bias, Hb2 (Hasegawa col. 10 Tables V, VI, and VII where for the same annealing ribbon speed an increase in tension increased Hb2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teach producing a ductile ribbon and avoiding embrittlement (2:21-28), but is silent to an average temperature decrease rate of from 120°C/sec to less than 600°C/sec.
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs, higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to rejuvenate the amorphous metal and not age it because this improves the deformability, reducing the brittle nature of the amorphous metal (abstract, pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to cool sufficiently fast so that the amorphous alloy is ductile (Kumar 3:2:2, Fig. 3), the same desired property of the amorphous ribbon of Raybould (Raybould 2:21-28). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).. Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 2, Raybould teaches rapidly heating to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 60°C/sec to 760°C/sec) (2:35-39, 6:35-45, 8:58-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs where higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine
Regarding claim 3, Raybould teaches the strip is maintained in tension throughout the annealing process (i.e. the amorphous alloy ribbon travels in a tensioned state) such that it is optimized to prevent deterioration of magnetic properties (3:1-12, 9:5-10).
Francoeur teaches tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]). 
Alternatively, Herzer teaches a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
Alternatively, Hasegawa teaches annealing to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Francoeur teaches 0 to 5 at% Si ([0077], [0079], [0161]).
Alternatively, Azuma teaches 0.5 to 6 at% Si ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Francoeur teaches 80 to 84 at% Fe ([0077], [0079], [0161]).
Alternatively, Azuma teaches 80.5 to 83 at% Fe ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 6, Francoeur teaches 8 to 18 at% B ([0077], [0079], [0161]).
Alternatively, Azuma teaches 12 to 16.5 at% B ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Raybould teaches in-line annealing of amorphous ribbon (1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) using an apparatus 10 (5:43-49, Fig. 1) by continuously feeding the strip S between hot plates 22 of an annealer 20 (i.e. a contact surface of the heat transfer medium that increase the temperature of the amorphous alloy is arranged in a flat plane where the heated air between the hot plates 22 is the heat transfer medium and it is in a flat plane surrounding the strip S) (6:35-45, 9:5-10, Fig. 1) then cooling by a cooling means 31 such as compressed air jets (i.e. a contact surface of the heat transfer medium that decreases the temperature of the amorphous alloy is arranged in a flat plane where the compressed air from the cooling means 31 is the heat transfer medium and is in a flat plan surrounding the strip S) (7:30-33, Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/626,459 (App ‘459) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because App ‘459 teaches producing an amorphous alloy ribbon with the same composition as that claimed heated to a temperature range of 410 to 480°C at a rate of 50 to 800°C/s while being tensioned at 20 to 80 MPa and cooled at a rate of 120 to 600°C/s at 20 to 80 MPa (App ‘459 claims 1, 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art 
Francoeur (Francoeur et al. Continuous-annealing method for producing a flexible, curved, soft magnetic amorphous alloy ribbon. Journal of Applied Physics 111, 07A309 (2012))
	Francoeur teaches continuous annealing a Metglas2605HB1 (i.e. contains Fe, B, and Si) amorphous alloy ribbon with heating and cooling rates above 10,000 °C/s to preserve most of the alloy as-cast ductility state (abstract) to a temperature of 460°C while applying a tensile stress of 75 MPa (Experimental, Fig. 3). The heating and cooling rates of 10,000 °C/s fall outside the claimed ranges of heating at a rate of 50 to 800°C/s and cooling at a rate of 120 to 600°C/s. The composition of Metglas205HB1 does not include C.
Yoshizawa (US 2010/0040503)
	Yoshizawa teaches an amorphous alloy ribbon ([0001]) with a composition including Fe, Co, Cu, and B ([0012]) annealed at 350 to 470°C with an average heating rate of 0.1 to 10,000 °C/min (0.002 to 167 °C/s) to inhibit the coercive force from increasing ([0023]). The composition of Yoshizawa does not read on that claimed. Yoshizawa is silent to applying a tensile stress and the cooling rate after annealing.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                          


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735